Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered July 22, 2002, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to the crime of driving while intoxicated in satisfaction of a superior court information and was informed of the sentencing options available to County Court. Although the People recommended one year of local *830incarceration, defendant was sentenced to 1 to 3 years in prison, to run consecutively to the prison term he was currently serving for a previous drunk driving conviction. We are unpersuaded by defendant’s contention on appeal that the sentence imposed was harsh and excessive. The record discloses that this was defendant’s fourth alcohol-related offense in two years and he was on probation for similar conduct at the time of the instant offense. Although defendant maintained that his recurring alcohol-related offenses could be viewed as part of a continuing course of conduct, we find no reason to disturb the court’s conclusion that the incidents were unrelated. Accordingly, a consecutive sentence was appropriate under these circumstances (see People v McNeil, 268 AD2d 611 [2000]). Furthermore, notwithstanding defendant’s assertion that he has made positive progress in addressing his alcohol abuse problem, we find no abuse of discretion or extraordinary circumstances warranting the reduction of the sentence imposed in the interest of justice (see People v Richburg, 287 AD2d 790 [2001], lv denied 97 NY2d 687 [2001]; People v Hawke, 270 AD2d 646 [2000]; People v McNeil, supra).
Cardona, P.J., Spain, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.